DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: under the cross reference to related applications, the patent number of the parent application must be added.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-38, 40-47, and 49-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,386,968 in view of Roe et al. (6,780,197). 
The claimed limitations of 35-38, 40-47, and 49-53 are found in the combination of claims 1-26 of U.S. Patent No. 9,386,968. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claims of U.S. Patent No. 9,386,968. The difference in the terminology used would be obvious to one of ordinary skill in the art. 

Roe discloses a closure delivery device that has a positioning member (14) having a housing (hub at proximal end which includes 70 and 40 as seen in Fig. 1) at the proximal end (Fig. 1), a cartridge hub (18) (Fig. 1), wherein the cartridge hub further comprises a pocket (42) positioned therein (Fig. 1 and Col. 6 Lines 45-56) and wherein a detent (40) is positioned on the positioning member (Fig. 1 and Col. 6 Lines 45-56), the detent configured to be received within the pocket when the cartridge is advanced to the distal position (Fig. 1-2 and Col. 6 Lines 45-56), wherein the detent and the pocket limit distal movement of the cartridge relative to the positioning member after the cartridge is advanced to the distal position (Fig. 1-2 and Col. 6 Lines 45-56); wherein the detent is positioned on an outer surface of the positioning member at a predetermined location between the proximal end and the distal end (Fig. 1-2); wherein the detent comprises a raised feature formed or attached to the positioning member (Fig. 1-2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide U.S. Patent No. 9,386,968 with a cartridge hub having a pocket and a detent on the housing of the positioning member in view of the teachings of Roe, in order to substantially axially secure the positioning member with respect to the sheath (Col. 6 Lines 50-56).
Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,386,968 in view of Ginn et al. (2007/0270904). 
The claimed limitations of 35-38, 40-47, and 49-53 are found in the combination of claims 1-26 of U.S. Patent No. 9,386,968. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claims of U.S. Patent No. 9,386,968. The difference in the terminology used would be obvious to one of ordinary skill in the art.
Claims 1-26 of U.S. Patent No. 9,386,968 teach all the claimed limitations of claims 35-38, 40-47, and 49-53, except that the limitation a cartridge hub having a pocket positioned therein and wherein a detent is positioned on the positioning member, the detent configured to be received within the pocket when the cartridge is advanced to the distal position, wherein the detent and the pocket limit distal movement of the cartridge relative to the positioning member after the cartridge is advanced to the distal position.
Ginn discloses a closure delivery device that has a positioning member (14) having a housing (hub at proximal end which includes 70 and 40 as seen in Fig. 1) at the proximal end (Fig. 1), a cartridge hub (18) (Fig. 1), wherein the cartridge hub further comprises a pocket (42) positioned therein (Fig. 1 and [0056]) and wherein a detent (40) is positioned on the positioning member (Fig. 1 and [0056]), the detent configured to be received within the pocket when the cartridge is advanced to the distal position (Fig. 1-2 and [0056]), wherein the detent and the pocket limit distal movement of the cartridge relative to the positioning member after the cartridge is advanced to the distal position (Fig. 1-2 and [0056]); wherein the detent is 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide U.S. Patent No. 9,386,968 with a cartridge hub having a pocket and a detent on the housing of the positioning member in view of the teachings of Ginn, in order to substantially axially secure the positioning member with respect to the sheath ([0056]).
With respect to claims 39, 48, and 54, U.S. Patent No. 9,386,968 in view of Ginn teach all the claimed limitations, except “a window on the cartridge hub through which the pocket is viewable.”
In another embodiment of Ginn, Ginn discloses a window (462, [0118]) on the cartridge hub through in order to provide a visual indication of the location of the positioning member with respect to the cartridge ([0118]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide U.S. Patent No. 9,386,968 with a window on the cartridge hub in view of the teachings of Ginn, in order to provide a visual indication of the location of the positioning member with respect to the cartridge ([0118]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-37, 39, 42, 43, 45, 46, 48, 50, and 52-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bagaoisan et al. (2009/0088793) in view Ginn et al. (2007/0270904).
Bagaoisan discloses a system for sealing a puncture, comprising: an introducer sheath (20) comprising a proximal end (22) including an introducer sheath hub (23), a distal end (24) sized for insertion through a puncture (Fig. 8a and [0038]), and an introducer sheath lumen (26) extending between the proximal and distal ends (Fig. 1b and [0038]); a positioning member (Fig. 1b and [0048]) including a proximal end and a distal end (Fig. 1b and [0048]), a housing (where actuator is located as disclosed in [0048]) on the proximal end ([0048]), and an expandable positioning element (146) on the distal end (Fig. 1b and [0048]); and a cartridge (Fig. 1b) advanceable along the positioning member from a proximal position adjacent the housing to a distal position (Fig. 1b-9b), the cartridge comprising: a tubular member (120, 320) comprising a proximal end, a distal end sized for insertion into the introducer sheath lumen (Fig. 1b-9b), and a tubular member lumen (lumen seen in Fig. 1b-2b) extending between the tubular member proximal and distal ends (Fig. 1b-9b); a cartridge hub (123) provided on the proximal end of the tubular member (Fig. 1b and [0041]); a sealant (2) disposed within the 
Bagaoisan teach all the claimed limitations as discussed above, however Bagaoisan is silent to the cartridge hub and positioning member housing having locking features such as a pocket and detent, respectively, as claimed.   
Ginn discloses a closure delivery device that has a positioning member (14) having a housing (hub at proximal end which includes 70 and 40 as seen in Fig. 1) at the proximal end 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Bagaoisan with a cartridge hub having a pocket and a detent on the housing of the positioning member in view of the teachings of Ginn, in order to substantially axially secure the positioning member with respect to the sheath ([0056]).
With respect to claims 39, 48, and 54, Bagaoisan in view of Ginn teach all the claimed limitations, except “a window on the cartridge hub through which the pocket is viewable.”
In another embodiment of Ginn, Ginn discloses a window (462, [0118]) on the cartridge hub through in order to provide a visual indication of the location of the positioning member with respect to the cartridge ([0118]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Bagaoisan with a window on the cartridge hub in view of the teachings of Ginn, in order to provide a visual indication of the location of the positioning member with respect to the cartridge ([0118]).
Claims 40, 41, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bagaoisan et al. (2009/0088793) in view Ginn et al. (2007/0270904) and further in view of Sirimanne et al. (2010/0234726).
Bagaoisan teaches all the claimed limitations discussed above however, Bagaoisan does not disclose a slit at the distal tip of the tubular member. 
Sirimanne discloses tubular member (1030+1031) with a slitted distal tip (1031) comprising slits (Fig. 10b) that allow the distal tip to open upon hydration and expansion of the sealant while the tubular member is located within the lumen of the introducer sheath ([0163]); wherein the slitted distal tip comprises a slit having a length longer than the sealant (1060) (Fig. 10b) to facilitate exposure of the sealant from the tubular member distal end when the tubular member is retracted proximally after being advanced to the distal position ([0163]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Bagaoisan with a slitted distal end in view of the teachings of Sirimanne, in order to permit the distal portion thereof to partially and ease the release of the closure device.
Note that by having a slitted distal end the device of Bagaoisan in view of Sirimanne is fully capable of allowing the distal tip to radially expand upon hydration of the sealant while the tubular member is located within the lumen of the introducer sheath since it can slightly expand if the sealant is prematurely expanded while still preventing its complete deployment.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior 
Claims 40, 41, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bagaoisan et al. (2009/0088793) in view Ginn et al. (2007/0270904) and further in view of Yassinzadeh et al. (2010/0168767).
Bagaoisan teaches all the claimed limitations discussed above however, Bagaoisan does not disclose a slit at the distal tip of the tubular member. 
Yassinzadeh discloses a vascular sealing device where the tubular member (152) with a slit (158) (Fig. 9a-c and [0047]); wherein the slitted distal tip comprises a slit having a length longer than the sealant (121) (Fig. 9c).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Bagaoisan with a slitted distal end in view of the teachings of Yassinzadeh, in order to permit the distal portion thereof to partially and ease the release of the closure device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771